IN THE SUPREME COURT OF IOWA
                                No. 14–1362

                             Filed April 22, 2016

                          Amended June 24, 2016


CONCERNED CITIZENS OF SOUTHEAST POLK SCHOOL DISTRICT,

        Appellant,

SOUTHEAST POLK COMMUNITY SCHOOL DISTRICT BOARD OF
EDUCATION,
    Intervenor-Appellant,

vs.

CITY OF PLEASANT HILL, IOWA, and the CITY COUNCIL OF THE
CITY OF PLEASANT HILL, IOWA,

        Appellees.



        On review from the Iowa Court of Appeals.



        Appeal from the Iowa District Court for Polk County, Eliza Ovrom,

Judge.



        A citizens group and a school district seek further review of a court

of appeals decision affirming a district court ruling that a municipality

acted lawfully in amending an economic development urban renewal

plan.     DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT AFFIRMED IN PART, REVERSED IN PART, AND

REMANDED.
                                    2

      Gary D. Dickey of Dickey & Campbell Law Firm, P.L.C.,

Des Moines, for appellant Concerned Citizens of Southeast Polk School

District.

      John E. Lande and Thomas D. Hanson of Dickinson, Mackaman,

Tyler & Hagen, P.C., Des Moines, for appellant Southeast Polk

Community School District Board of Education.



      William J. Miller of Dorsey & Whitney LLP, Des Moines, and

R. Bradley Skinner of Skinner Law Office, P.C., Altoona, for appellees.
                                      3

MANSFIELD, Justice.

      This case presents important issues relating to the use of tax

increment financing (TIF) for economic development purposes. A citizens

group and a school district have challenged a city’s urban renewal plan.

They claim the plan violates Iowa law because it (1) unlawfully extends

the duration of a TIF area, (2) unlawfully uses revenue from that TIF area

to support development in other parts of the city, and (3) fails to conform

to the terms of the city’s general plan.

      Both the district court and the court of appeals rejected these

challenges. On further review, we conclude that extending the duration

of the TIF area was impermissible because that area had previously been

consolidated with other TIF areas and therefore no longer existed. Thus,

the old TIF area could not benefit from a grandfather provision in a 1994

Iowa law that otherwise limited such TIF arrangements to twenty years’

duration.   We further hold that revenue may be shared within the

consolidated, larger TIF area, subject to the time limits set forth in the

1994 Iowa law. Lastly, we agree that the urban renewal plan and the

city’s general plan were not inconsistent with each other.      For these

reasons, we vacate the court of appeals decision, affirm the district court

judgment in part, reverse in part, and remand for further proceedings.

      I. Background Facts and Proceedings.

      Iowa Code chapter 403 covers urban renewal in Iowa. Under that

chapter, the governing body of the municipality must first determine by

resolution that an area is “a slum area, blighted area, economic

development area or a combination of those areas.”             Iowa Code

§§ 403.5(1), .17(23) (2013).     This area, having been designated as

appropriate for a renewal project, is known as an urban renewal area

(URA). Id. The municipality also must prepare or cause to be prepared
                                       4

an urban renewal plan that lays out proposed projects for “the

development, redevelopment, improvement, or rehabilitation” of the

designated URA. Id. §§ 403.5(2)(a), .17(24).

        The governing body submits the urban renewal plan to the

municipality’s planning commission for review and recommendation as

to whether it complies with the general plan of development for the

municipality. Id. § 403.5(2)(a). The governing body then holds a public

hearing on the plan.    Id. § 403.5(3).      After the hearing, the governing

body may approve the plan. Id. § 403.5(4). The plan may be modified at

any time, subject to the hearing process if the modification will require

an increase in debt service or other issuance of indebtedness.             Id.

§ 403.5(5).

        Chapter 403 also authorizes a unique form of financing for urban

renewal projects.   This is known as tax increment financing (TIF).        Id.

§ 403.19. TIF works on the theory that any projects completed in the

URA will increase the taxable value of the properties included within the

area.    Upon approval of a TIF district, the assessed value of the

properties within the district is frozen for purposes of normal tax

assessment by the municipality.            Id. § 403.19(1)(a).   Then, the tax

collected for any enhanced value above this base is allocated to a

separate fund designated to pay for any indebtedness incurred to

complete the improvements.       Id.       Presumably, that is because the

improvements bring about the increased property value. “In theory, the

process is a closed circuit: the incremental revenues pay for the public

expenditures, which induce the private investment, which generates the

incremental revenues, which pay for the public expenditures.” Richard

Briffault, The Most Popular Tool: Tax Increment Financing and the Political
                                          5

Economy of Local Government, 77 U. Chi. L. Rev. 65, 68 (2010)

[hereinafter Briffault].

      After the project debt has been paid through the allocation of TIF

revenues, any increased tax revenue thereafter goes to the normal taxing

districts. Iowa Code § 403.19(2)(c). By its nature, TIF diverts property

tax revenue that would otherwise be available to the regular taxing

districts.   See Briffault, 77 U. Chi. L. Rev. at 88 (“From a municipal

perspective, TIF is far better than either tax abatement authority or

revenue-enhancement authority because it permits the capture and use

for municipal economic development projects of revenues that would

have gone to these other governments.”).            Potentially, TIF can lead to

controversy because a city or town’s use of TIF results in less money

going to the county and the school district in that area. See Brad Perri,

Note, Financing the Future: Interpreting the “Economic Development Area”

Provision of the Iowa TIF Statute, 50 Drake L. Rev. 159, 161 (2001); see

also Briffault, 77 U. Chi. L. Rev. at 88–90.

      Until 1994, TIF arrangements were not subject to any time limit.

In that year, the legislature amended the law, limiting TIF revenue

division for economic development areas, but not slum or blighted areas,

to twenty years. 1994 Iowa Acts ch. 1182, § 8 (codified as amended at

Iowa Code § 403.17(10)). 1 Yet the same amendment altered the wording

      1Throughout  this opinion, we will use the shorthand “twenty years” or “the
twentieth year.” We recognize our terminology is not strictly accurate. The relevant
language is
       twenty years from the calendar year following the calendar year in which
       the municipality first certifies to the county auditor the amount of any
       loans, advances, indebtedness, or bonds which qualify for payment from
       the division of revenue provided in section 403.19.
Iowa Code § 403.17(10). References to twenty years or the twentieth year in this
opinion should be understood as referring to the longer, more precise statutory
language.
                                      6

of the TIF law to allow the tax valuation freeze to be used through the

entire URA rather than only within the portion of the URA where the

project was being constructed.      Id. § 10 (codified as amended at Iowa

Code § 403.19(2)(a)); cf. Richards v. City of Muscatine, 237 N.W.2d 48, 61

(Iowa 1975) (holding that under prior law the statute “can be applied to

freeze the tax valuation only in areas being physically redeveloped by an

urban renewal project”).       Thus, the municipality could now freeze

valuation for an entire urban renewal area rather than just the project

area, but such valuation freeze was limited to twenty years in economic

development areas.

        The twenty-year limitation applied to “urban renewal plans

approved . . . on or after January 1, 1995.” 1994 Iowa Acts ch. 1182,

§ 15.    On June 28, 1994, the Pleasant Hill City Council adopted

resolutions establishing Urban Renewal Area No. 1 (the “Copper Creek

URA”) and an urban renewal plan (“Plan”) for the Copper Creek URA.

The Plan envisioned that a golf course and single- and multi-family

housing would be constructed in the northwest corner of the City. The

Plan provided it would remain in effect for twenty years and for any

additional time while “obligations payable from incremental taxes are

outstanding.” The Plan also stated,

              This Urban Renewal Plan may be amended to include
        such things as a change in the project boundaries, to modify
        renewal objectives or activities, to add or change regulations
        for development of property, or for any other purposes
        consistent with Chapter 403 of the Code of Iowa, following a
        public hearing on the proposed change, in accordance with
        Chapter 403 of the Code of Iowa.

        That same day, the Pleasant Hill City Council also passed an

ordinance for TIF purposes.      This ordinance permitted the division of

property taxes within the Copper Creek URA, in accordance with Iowa
                                      7

Code section 403.19, “to finance or refinance in whole or in part projects

in the [Copper Creek URA].” It does not appear the ordinance has been

amended since its original passage.

      In 1995, the City created a second URA to the east of the Copper

Creek URA known as the Industrial URA.              As before, the City

simultaneously took steps to make this URA a TIF district. And in 2000,

the City created yet another URA with a TIF division of property tax

revenue. This URA was also to the east of the original Copper Creek URA

and was known as the East URA.

      In 2006, the City consolidated the Industrial and East URAs into

the Copper Creek URA, which by then had been renamed the Pleasant

Hill URA. The Plan was amended to cover the consolidation. In addition,

some property that had not previously been covered by any of the three

URAs was added to the Pleasant Hill URA. The resolution amending the

Plan explained,

      Changing economic needs and priorities now make it
      unnecessary to maintain each of the [URAs] as a separate
      area, and the City has determined that consolidation of the
      [URAs] would enable the City to maximize the benefits of
      further development within the City and make it possible to
      devote increment property tax revenues in a more efficient
      manner.

The resolution added, however, “[T]he adoption of this Amendment will

have no effect on any of the tax increment ordinances or amendments

that have been adopted for any of the [URAs] . . . .”   The Pleasant Hill

URA, like its predecessors, was an economic development area, not a

slum or blighted area.
                                              8

       In June 2013, the City annexed 238 acres on the east edge of town

across Highway 163 from Southeast Polk High School. 2 By resolution,

the City also established a new economic development area consisting of

the newly annexed property, plus certain existing street rights-of-way

that were already located within the City. Additionally, the City amended

the Plan to incorporate the just-created URA into the existing Pleasant

Hill URA (the Amended Plan).

       The Amended Plan provided for certain projects to be completed on

the newly added streets and the newly annexed property. These projects

included both improvements to existing streets and construction of new

streets. The Amended Plan also stated that “[i]ncremental property tax

rebate payments to a developer are authorized with respect to the

development of property that is being annexed to the City.” In addition,

the Amended Plan purported to extend the life of the original Copper

Creek URA for twenty more years. 3

       The City’s intention was to use TIF revenue from the old Copper

Creek URA to subsidize the street improvements and other infrastructure

in the newly added areas of the larger Pleasant Hill URA. 4 Moreover, the

approving resolution referred to “the possible use of future [TIF] revenues


       2This   property is located a few miles east of the earlier URAs.
       3Paperwork prepared by the City—as well as the testimony of its bond counsel—
acknowledged that the Copper Creek URA was the only area established prior to July 1,
1994, and thus the only area where the City could extend the URA and the TIF
arrangement beyond twenty years.
       4A   memo from the city manager to the mayor and city council noted,
       The Copper Creek URA is the only area that was established prior to a
       change in the State law limiting URAs to 20 years, and therefore is the
       only area the city can extend the life of, for 20 years. This area generates
       the greatest amount of TIF revenue of all the URA areas. The other [Plan]
       amendments will allow the City to make public improvements [using TIF
       money] in areas that need work either due to age or for development.
                                              9

in the form of a rebate agreement to a private developer.” Additionally,

although the Plan amendment did not so state, the City was actively

working with a private company toward the development of one million

square feet of warehouse space on the annexed land. For example, the

City had already sought a grant from the Iowa Department of

Transportation to help cover the costs of street construction and

improvements, representing that the funds were needed “to handle the

projected truck traffic for the future development of a light industrial

area of approximately 71 acres.”

         On July 22, 2013, the Concerned Citizens of Southeast Polk

School District (Concerned Citizens), a nonprofit entity comprised of

residents of the Southeast Polk School District, 5 filed a petition for a writ

of certiorari and for a declaratory judgment and an injunction to prevent

both the annexation and the Amended Plan from taking effect. 6

Concerned Citizens alleged that the City’s proposals would reduce

available property tax revenue while increasing truck traffic in the

vicinity of Southeast Polk High School. Initially, the City filed a motion to

dismiss, which the district court denied after a hearing. Subsequently,

on May 2, 2014, the City filed a motion for summary judgment. While
the City’s summary judgment motion was pending, the district court

permitted the Southeast Polk Community School District Board of

Education (the District) to intervene as an additional plaintiff. 7

         5This   district covers Pleasant Hill, part of Altoona, and several unincorporated
areas.
         6Theannexation was upheld by the district court and became the subject of a
separate appeal to this court. We dismissed that appeal for lack of jurisdiction.
Concerned Citizens of Se. Polk Sch. Dist. v. City Dev. Bd., 872 N.W.2d 399, 402, 405
(Iowa 2015).
         7In
           its motion to intervene and its petition, the District raised concerns about
the ongoing diversion of property tax revenue that would otherwise flow to the District.
                                    10

      A summary judgment hearing was held on June 11. At that time,

three legal challenges to the Amended Plan remained. First, Concerned

Citizens and the District alleged that the 2013 resolution illegally

extended the Copper Creek URA for an additional twenty years. Second,

the District maintained that the 2013 resolution unlawfully allowed TIF

funds from the original Copper Creek URA to support projects outside

that URA.   Third, Concerned Citizens alleged the resolution failed to

conform with the City’s Comprehensive Development Plan.

      The district court granted the City summary judgment on the first

issue. It reasoned that because the Copper Creek URA was established

before January 1, 1995, it was not subject to the twenty-year statutory

sunset in Iowa Code section 403.17(10).      The court also rejected the

plaintiffs’ contention that the post-January 1, 1995 consolidation of

URAs and the amendment and expansion of the Plan meant the City no

longer could rely on the grandfathered status of the pre-January 1, 1995

Copper Creek URA:

      Given the liberal construction to be accorded to Chapter 403,
      and the discretion vested in cities to carry out the urban
      renewal law, the court concludes that the Copper Creek URA
      is not subject to the 20-year time limit in Section 403.17(10),
      and the other URAs created after that date are subject to the
      20-year limitation.

      The district court also granted summary judgment to the City on

the question whether TIF revenues from the original Copper Creek URA

could be used outside that URA. The court found our decision in Fults v.

City of Coralville, 666 N.W.2d 548, 553–54 (Iowa 2003), dispositive.

There we held that two URAs could be combined into a new URA so that

TIF revenues could be shared across the original URA lines. Id.

      Lastly, finding genuine issues of material fact, the court denied

summary judgment on the third issue, i.e., whether the June 2013
                                       11

resolution conformed with the City’s Comprehensive Development Plan.

However, after conducting a trial the following month, the court found

that the City had not violated its own Comprehensive Development Plan.

The court drew broadly on our decision in McMurray v. City Council of the

City of West Des Moines, 642 N.W.2d 273, 282 (Iowa 2002). In doing so,

the court compared “the officially stated components of the urban

renewal plan amendment,”—not the potential future development on the

land—to the City’s general plan. See id.

      Both Concerned Citizens and the District appealed. The court of

appeals affirmed, generally agreeing with the district court’s analysis.

We granted further review.

      II. Standard of Review.

      “We review a grant of a motion for summary judgment for

correction of errors at law.” Id. at 276. Issues of statutory construction

are legal questions and “are properly resolvable by summary judgment.”

Knudson v. City of Decorah, 622 N.W.2d 42, 48 (Iowa 2000). We agree

with the court of appeals that the portion of the case not resolved on

summary judgment was tried at law and therefore review the district

court’s determination of the general-plan issue for correction of errors at

law. Oberbillig v. W. Grand Towers Condo. Ass’n, 807 N.W.2d 143, 149

(Iowa 2011). In undertaking this aspect of our review, we are bound by

well-supported findings of fact. Id.

      III. Analysis.

      A. The    Copper    Creek    URA       Extension. The   City’s   2013

resolution brought about two significant changes. First, it purported to

add twenty years’ duration to the original Copper Creek URA that was

within the Pleasant Hill URA and thus extend the TIF arrangement in the

Copper Creek URA for twenty years.          Second, it added newly-annexed
                                     12

territory north of Southeast Polk High School and some existing city

street rights-of-way to the Pleasant Hill URA with the intent of using

Copper Creek URA TIF revenue in those areas.             We will begin by

addressing the legality of the Copper Creek URA extension.

      Iowa Code section 403.17(10) limits a TIF division based upon an

economic development determination to twenty years.         However, when

this provision was added in 1994, the enabling act stated that it “applies

to urban renewal plans approved . . . on or after January 1, 1995.” 1994

Iowa Acts ch. 1182, § 15. Concerned Citizens and the District argue that

the use of the word “plans” is significant. In their view, once a plan was

amended—and       particularly   when     the   amendment     involved   the

consolidation of various URAs—any grandfathering ended and the

original twenty-year limit took over.

      The City, on the other hand, notes that the 1994 legislation only

required that the plan have been “approved” before January 1, 1995.

Section 403.5 expressly permits the modification of plans after they have

been approved and did so even before the twenty-year time limit was

enacted.   See Iowa Code § 403.5(5)(a); 1994 Iowa Acts ch. 1182, § 6.

Thus, for purposes of the twenty-year time limit, the City contends that

the pre-amendment existence of the Plan is what matters: The Plan can

later be amended without affecting the grandfathered status of any URA

utilizing a TIF arrangement that was established before 1995.

      At oral argument, the City took an even more assertive stance. Its

attorney said the City could amend a plan to subject more territory to a

TIF arrangement and thereby avoid the twenty-year limit within any of

the territory, so long as the original plan had been approved before 1995.

However, in its briefing, the City concedes it “would violate the law” if the

TIF allocation were extended beyond the twenty-year limit in any part of
                                           13

the Pleasant Hill URA other than the original Copper Creek URA. This is

what the district court found.

       Notably, the relevant language of section 403.17(10) refers to both

the URA and the plan. It states,

       If an urban renewal plan for an urban renewal area is based
       upon a finding that the area is an economic development
       area and that no part contains slum or blighted conditions,
       then the division of revenue provided in section 403.19 and
       stated in the plan shall be limited to twenty years . . . .

Iowa Code § 403.17(10).           Thus, the City’s concession in its briefing is

logical. If the sunset is tied to an area, as it clearly is, it is reasonable

that the grandfathering exception would also be tied to an area—in this

case the metes and bounds of the URA approved before 1995. 8

       As the district court put it, “[A]n urban renewal plan cannot exist

without an urban renewal area. By definition, an urban renewal plan is

a plan for the development ‘of a designated urban renewal area, as it

exists from time to time.’ ” (Quoting Iowa Code § 403.17(24).).

       By contrast, the oral argument position taken by the City would

have allowed a municipality to have an evergreen TIF for economic

development purposes throughout its boundaries, merely because it
approved a small-scale economic development TIF before January 1,


       8The    Legislative Services Agency interprets the grandfather provision as based
on the area,
              Until 1994, no limits were placed on the length of time an urban
       renewal area could be in existence. That is still the case for urban
       renewal areas created based on a finding that an area is a slum or
       blighted area. In 1994, the law was amended to provide that economic
       development urban renewal areas are limited in duration to 20 years
       from the year that revenue is first divided . . . .
Susan Crowley & Michael Duster, Legislative Servs. Agency, Legislative Guide: Urban
Renewal and Tax Increment Financing 4 (2012), www.legis.iowa.gov/docs/publications
/LG/14975.pdf.
                                    14

1995, and then engrafted other territory onto it later.      This is not a

sensible interpretation of a grandfather provision.       It strikes us as

analogous to the interpretation of the grandfather provision urged by the

defendant in State v. Finders, 743 N.W.2d 546, 548–49 (Iowa 2008). In

that case, the defendant had been charged with violating the sex offender

residency restrictions. Id. at 547. He argued that he was exempt from

those requirements because a grandfather provision in the law applied if

“[t]he person has established a residence prior to July 1, 2002.” Id. at

548 (alteration in original) (quoting Iowa Code § 692A.2A(4)(c) (2005),

repealed by 2009 Iowa Acts ch. 119, § 31).            The defendant had

established a residence before July 1, 2002, but not the residence where

he was staying when arrested in 2005.          Id. at 547.    Thus, as we

indicated, “the crux of this case is whether it is the person or the address

that is ‘grandfathered’ in a restricted zone.”     Id. at 548.    While we

acknowledged “the grandfather provision is not a model of clarity,” we

found that the interpretation urged by the defendant would lead to “an

absurd result” and that the legislature’s obvious intent was to protect

specific residences that would otherwise violate the restrictions, not every

sex offender who happened to have established a residence. Id. at 549.

      Similarly, here, we think the legislature’s concern was with an

erosion of the tax base. Thus, its plain intent was to grandfather existing

URAs, as opposed to grandfathering all URAs set up by a municipality

just because the municipality had approved one economic development

urban renewal project before the deadline. We think this purpose is even

more clear because the legislature did not have the twenty-year time

limit take effect immediately but gave municipalities until January 1,

1995, to operate under the old rules. 1994 Iowa Acts ch. 1182, § 15.
                                    15

      Once we agree the focus must be on the URA, the fatal flaw in the

City’s position is that it wants to have it both ways. In 2006, the City

consolidated the Copper Creek URA with other URAs created after 1994

so it could share TIF revenue among them. In effect, TIF revenue from

the Copper Creek URA has subsidized municipal projects in other parts

of the City.

      In 2003, in Fults, we held that the City of Coralville acted lawfully

in consolidating two URAs so their TIF revenue could be shared. 666
N.W.2d at 552–55. We said,

      No statute prohibits a municipality from combining tax
      revenues within the combined urban renewal areas to fund a
      new project. To the contrary, the record shows it is common
      for a municipality to consolidate existing urban renewal
      areas to finance development of the community within the
      expanded urban renewal area. Further, the record reflects
      that it is not unusual for a municipality to use a highway
      right-of-way to join urban renewal areas. It was within the
      city’s discretion to amend the original urban renewal areas
      and combine them to promote economic development in the
      Highway 6 area.

Id. at 553–54.

      Presumably to take advantage of the Fults holding, the City

combined URAs in 2006. Without that action, it would not have been

able to use TIF revenue from the old Copper Creek URA outside the old

Copper Creek URA.     However, once the City “consolidated” URAs, the

original Copper Creek URA no longer existed. The City’s 2006 action was

not a mere formality but had the desired legal effect of allowing the City

to use TIF revenue from the Copper Creek URA outside the boundaries of

the Copper Creek URA. As the City stated in 2006, “Changing economic

needs and priorities now make it unnecessary to maintain each of the

Urban Renewal Areas as a separate area . . . .” The City does not explain

how a URA can cease to exist as a “separate area” for TIF revenue
                                           16

sharing purposes and yet have its life extended seven years later as a

separate area for grandfathering purposes.                   Chapter 403 does not

contemplate, in our view, that a URA can both continue as it was and be

consolidated at the same time. Hence, the City in June 2013 could not

legally “extend” the June 1994 version of a URA that no longer existed. 9

       For these reasons, we find that the City lacked the authority in

June 2013 to extend the Copper Creek URA and TIF arrangement for

twenty additional years.

       B. The Use of Copper Creek URA TIF Revenue Outside the

Copper Creek URA. We now turn to whether the City can use TIF

revenue from the old Copper Creek URA to fund street improvements and

construction and other aspects of economic development outside the

Copper Creek boundaries.

       This requires us to interpret Iowa Code section 403.19(2)(a) (2013),

which provides,

       That portion of the taxes each year in excess of [the baseline]
       amount shall be allocated to and when collected be paid into
       a special fund of the municipality to pay the principal of and
       interest on loans, moneys advanced to, or indebtedness,
       whether funded, refunded, assumed, or otherwise, including
       bonds issued under the authority of section 403.9,
       subsection 1, incurred by the municipality to finance or
       refinance, in whole or in part, an urban renewal project
       within the area . . . .



        9The district court correctly noted that “[t]he provisions of Chapter 403 are to be

liberally interpreted to achieve the purposes of the statute.” See Iowa Code § 403.6
(“The provisions of this chapter shall be liberally interpreted to achieve the purposes of
this chapter.”). However, this raises the question of what the purposes of Chapter 403
are. According to the Sutherland treatise, “[c]ourts usually strictly construe savings
clauses” except where needed “to prevent hardship by saving accrued rights and
interests from the operation of a new rule.” 2A Norman J. Singer & Shambie Singer,
Statutes and Statutory Construction § 47.12, at 337–38 (7th ed. rev. 2014). In this case,
there is no claim that rights accruing before the enactment of the 1994 legislation are at
issue.
                                          17

(Emphasis added.).

       We think Fults answers this question.             The City can consolidate

economic development URAs and use TIF revenue from one former URA

in another former URA.         See 666 N.W.2d at 554–55.            However, as we

have already discussed, the City cannot then extend a former URA that

no longer exists while simultaneously treating that former URA as

integrated within a larger URA. 10

       To put it another way, we do not think the legislature intended in

1994 to allow a municipality to create a perpetual URA that would just

be a general revenue pool for economic development purposes elsewhere

in the City, and that does not actually describe an economic development

area where TIF funds are being deployed.              As a policy matter, such a

revolving fund does not seem to further the purposes of TIF. See Iowa

Code § 4.4(3) (setting forth the presumption that in enacting a statute,

“[a] just and reasonable result is intended”).                As we have already

discussed, TIF is based generally on the premise that where development

will lead to increased property value, it is fair to take the tax dollars that

would otherwise be collected on that increased value and use them for

costs associated with the development.             This theory no longer works,

however, when an area of a city was developed long ago, much of the

increase in property value over past years is due to other factors and




       10To  be clear, a municipality that merges several economic development URAs
after January 1, 1995, may find that the TIF division of revenue within the merged URA
is subject to several different sunset dates. Iowa Code section 403.17(10) permits this.
What the municipality cannot do, however, is take advantage of the grandfather
provision to avoid the sunset date altogether in any portion of the merged URA. The
grandfathering privilege is lost once the merger occurs and the pre-1995 URA no longer
exists.
                                          18

trends, and TIF funds are being used only to support development in

another area of the city.

       C. Compliance        with     City    Comprehensive         Plan. Iowa     law

requires that the urban renewal plan “[c]onform to the general plan for

the municipality as a whole.”          Iowa Code § 403.17(24)(a); see also id.

§ 403.5(4)(b)(1). Concerned Citizens argues that the Amended Plan was

inconsistent with the City’s general plan as it then existed. According to

Concerned      Citizens,   the    2013      amendment      contemplated      a   light

industrial warehouse development with related street improvements and

construction, whereas the City’s 2005 Comprehensive Development Plan

provided for commercial use in the same area and did not mention

several of the planned street improvements and construction. 11

       We have previously considered this conformity requirement in

Knudson and McMurray. McMurray, 642 N.W.2d at 282; Knudson, 622
N.W.2d at 54–55. We, like the district court and the court of appeals,

find our decision in McMurray controlling here.

       In McMurray, a group of citizens joined together to challenge the

City of West Des Moines’s approval of an urban renewal plan, claiming it

was not consistent with the general plan for the city in violation of what
is now section 403.17(24)(a). See 642 N.W.2d at 274–75. The city had

an agreement with a developer for a larger shopping center, now the

Jordan Creek shopping mall. Id. at 275–76. The city did not mention

the mall project in its urban renewal plan. Id. at 276. Rather, the plan

“merely provided for the development and improvement of public

infrastructures.” Id.


      11Subsequently, in the fall of 2013, the City amended its general plan to include

a “commerce park” within the annexed land.
                                           19

       On the merits, 12 we found no violation of section 403.17(24)(a),

reasoning,

             Opponents quite correctly point out the Plan does not
       state what type of private commercial development, if any,
       will arise out of the City’s infrastructure improvements.
       However, the Plan also does not condition the infrastructure
       improvements on the completion of the GGP shopping mall
       or any other private commercial development. There is
       undisputed evidence in the record the infrastructure
       improvements provided for in the Plan have been a part of
       the City’s capital improvement plan for years, even as far
       back as 1991. As the record shows, the GGP proposal
       merely served to accelerate what the City had already
       anticipated and planned for in terms of infrastructure
       development. Moreover, on appeal we, like the district court
       before us, are not reviewing the Agreement, including the
       proposed shopping mall, between the City and GGP. In fact,
       the proposed site plan for the development of the shopping
       mall has not yet been presented to the City Council for
       approval. At that time, the shopping mall will be compared
       to the comprehensive plan. Because the urban renewal
       project at issue does not include the proposed shopping
       mall, we do not address whether the Project conforms to the
       comprehensive plan.

Id. at 282.

       We think the situation here is analogous.                    Although a light
industrial warehouse was not a commercial use and would have been

inconsistent with the City’s general plan, the warehouse—like the Jordan

Creek shopping mall—was not part of the June 2013 Amended Plan. Of

course, the warehouse had already been featured in the City’s grant



       12Before reaching any of the merits in the case, we initially emphasized that “we
have no power to interfere with the City Council’s legislatively given discretion to carry
out the purposes of the urban renewal law,” and that “we presume the City Council, as
a governing body of elected officials, acted in the overall best interests of the public.”
McMurray, 642 N.W.2d at 277. We added that “[c]ity councils are clearly vested with
broad authority to carry out the goals of the urban renewal law.” Id. at 278.
        However, it is not clear whether these general statements applied to everything
decided in McMurray or just to the first group of issues found under Part III.A of the
court’s opinion. See id. at 278–82.
                                     20

application to the Department of Transportation, but McMurray indicates

that compliance with Iowa Code section 403.17(24)(a) turns on a direct

comparison between the urban renewal plan itself and the city’s general

plan.    See id. at 282 (“[T]he urban renewal project consists of the

undertakings listed in the Jordan Creek Urban Renewal Plan.”). There

was no direct inconsistency in the plans.

        Certainly, the street improvements were part of the June 2013

Amended Plan. However, they in themselves were not inconsistent with

the City’s general plan, either. At most, one could say that the general

plan did not mention some of these improvements.

        A specific section of the City’s 2005 comprehensive development

plan described the City’s goals for road development.          This section

included    design   requirements   for   any   future   thoroughfares   and

expansions of existing county roads. The general plan listed a number of

streets expected to need widening or upgrade during the next twenty

years, but nothing in the text indicated it was an exclusive list.       The

section specifically noted that collector and local streets “will play a

major role in the future.”    The plan noted that roadways from rural

sections to urban sections would be necessary for new development

traffic flows.   The general plan encouraged addressing connectivity

among future developments.        It specifically noted the importance of

Highway 163 to the development of Pleasant Hill.

        This is not a case like Knudson, where we reversed a summary

judgment that had been granted to the municipality on the conformity

question. See Knudson, 622 N.W.2d at 55. In that case, there was a

direct conflict between the resolution approving the urban renewal plan,

which called for a 4000 foot street ending in a cul-de-sac, and the city’s

general plan, which stated that “cul-de-sac streets . . . shall not be longer
                                    21

than six hundred feet.” Id. The present case is more akin to McMurray,

where the urban renewal plan’s infrastructure improvements “merely

served to accelerate” development envisioned in the city’s general plan.
642 N.W.2d at 282. Therefore, we uphold the district court’s ruling on

this point.

      IV. Conclusion.

      For the reasons stated, we reverse the district court’s rulings that

the City legally extended the duration of the Copper Creek URA and that

TIF revenue from the Copper Creek URA can be used after the original

twenty-year term expires to support development elsewhere in the City.

We affirm its determination that the Plan Amendment conformed with

the City’s general plan. We therefore vacate the decision of the court of

appeals, affirm the district court in part, reverse it in part, and remand

for further proceedings consistent with this opinion.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT AFFIRMED IN PART, REVERSED IN PART, AND

REMANDED.

      Cady, C.J., takes no part.